Citation Nr: 0311404	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
claimed as a residual of a split tire explosion.  

2.  Entitlement to service connection for left chest 
disability claimed as a residual of a split tire explosion.  

3.  Entitlement to service connection for left shoulder 
disability claimed as a residual of a split tire explosion.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in February 1999, a statement of the case was issued 
in February 2000, and a substantive appeal was received in 
June 2000.  The veteran testified at a Board hearing at the 
RO in August 2002.  At that time, he withdrew from appellate 
status the issues of entitlement to service connection for 
hemorrhoids and for sacroiliac disability. 

In October 2002, the Board undertook additional development 
of the evidence pursuant to 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
However, this regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, it now 
appears that when additional development of the evidence is 
necessary, the proper course of action is to remand the 
matter to the RO.  In the present case, the Board's 
development action resulted in an February 2003 VA 
examination with etiology opinion.  The veteran has not been 
furnished a copy of this new evidence and, as noted above, it 
now appears that the proper course of action is to return the 
case to the RO so that they can review the new evidence in 
the first instance.  However, in view of the following 
favorable decision as to the left shoulder disability issue, 
there is no resulting prejudice to the veteran by proceeding 
with appellate review of that particular issue at this time.  
However, the issues of entitlement to service connection for 
migraine headaches and for left chest disability are 
addressed in the remand portion of this decision.  


FINDING OF FACT

The veteran currently suffers from left shoulder tendonitis 
with a retained metallic foreign body related to an injury 
caused by a split rim tire explosion during active duty 
service.  


CONCLUSION OF LAW

Left shoulder tendonitis with a retained metallic foreign 
body was incurred in the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records were silent as to complaints of, 
diagnosis of or treatment for any left shoulder disability.  
Clinical examination of the extremities at the discharge 
examination was normal.  

In March 1998, the veteran complained of an inability to 
fully rotate his neck to the left.  He did not have much pain 
going down his left arm but he did experience intermittent 
paresthesia.  He did not have any loss of strength.  The 
pertinent impression was left arm paresthesias.  The 
physician opined that facet joint arthropathy in the neck was 
causing radiculopathy.  

In April 1998 the veteran again complained of left sided neck 
pain which had been present for 20 years.  The pain was 
present in the left side of his neck and posterior aspect of 
the left shoulder, arm and hand.  The diagnosis was cervical 
radiculopathy, left sided bicipital tendonitis.  

In February 1999, the veteran submitted a picture of himself 
and a friend which he indicated was taken while they were in 
Vietnam.  The picture showed the veteran with a bandage on 
his head.  The veteran reported that the bandage was applied 
after he was struck in the head by an exploding truck rim.  

A May 2000 buddy statement from J. F. reveals that the author 
remembered the veteran being injured by an exploding tire 
while he was stationed in Vietnam.  The author reported that 
the veteran was hit in the head and had pieces of hot rubber 
sticking to his chest and arm.  

A buddy statement dated in June 2000 from L.S. indicates the 
author witnessed the explosion of the truck tire rim which 
injured the veteran while he was in Vietnam.  

The veteran testified before the undersigned in August 2002 
that he injured his left shoulder when a split rim tire he 
was working on exploded, striking him in the head, chest and 
shoulder area.  He has had trouble moving the shoulder up 
until the present time.  

On VA examination in February 2003, the veteran reported that 
he injured his left shoulder as a result of a split rim tire 
explosion.  He reported that he bruised the anterior aspect 
of the left shoulder and there was small hot burning pieces 
of rubber in his chest wall region.  Over the years he 
continued to have some pain in the shoulder region extending 
down into the chest wall.  Most of the pain was in the 
shoulder.  Physical examination revealed no scars.  There was 
slight to mild pain on flexion and abduction.  There was also 
some tenderness over the chest wall region.  X-rays revealed 
a small metallic density, most likely shrapnel, in the soft 
tissues anterior to the upper humerus.  The veteran had no 
explanation for where the shrapnel came from.  There was no 
evidence of bony injury.  The pertinent diagnosis was chronic 
tendonitis, of the left shoulder.  The examiner opined that 
it was as likely as not that there was an association between 
the veteran's current shoulder complaints and the old injury 
evidenced by the metallic foreign body noted on X-rays.  

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records are silent as to the presence of 
a left shoulder injury during active duty.  The Board finds, 
however, that the veteran is competent to report that he 
injured his shoulder when a split rim tire exploded during 
active duty.  Service records show his military occupation as 
a vehicle repairman, so his assertions regarding the injury 
are consistent with his duties.  The veteran has offered 
sworn testimony regarding the incident during service, and 
the Board finds the veteran to be credible.  Moreover, the 
in-service tire rim explosion has been verified by fellow 
servicemen, and the Board has no reason to question their 
veracity.  Thus there is competent evidence of an in-service 
injury to the left shoulder.  Finally, the examiner who 
conducted the February 2003 VA examination diagnosed the 
current existence of left shoulder tendonitis with a retained 
metallic foreign body, and offered an opinion that the injury 
was linked to the active duty accident reported by the 
veteran.  

Questions regarding the etiology of a disorder are medical in 
nature and must be addressed by trained medical personnel.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Neither the 
veteran nor the Board is competent to address such questions.  
In the present case, a VA examiner has examined the veteran 
and reviewed the veteran's history.  Based on such 
examination and review, that examiner has opined that the 
veteran's current left shoulder tendonitis with retained 
metallic foreign body is linked to an in-service accident.  
The Board finds this medical opinion to be persuasive and 
supported by the overall evidence of record.  The Board 
finds, therefore, that service connection is warranted for 
left shoulder tendonitis with a retained metallic foreign 
body.  

The Board need not address the question of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) or 
implementing regulations.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  There is clearly no prejudice to 
the veteran as a result of any failure to comply with VCAA.


ORDER

Service connection for left shoulder tendonitis with a 
retained metallic foreign body is warranted.  The appeal is 
granted to that extent.  


REMAND

After reviewing the record in connection with the headache 
and left chest disability issues, the Board finds that 
preliminary review of the evidence developed by the Board is 
mandated by Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should review the record, to 
include the reports of VA orthopedic and 
neurological examinations in February 
2003.  After undertaking any additional 
development which the RO may deem 
necessary, determine if service 
connection is warranted for headaches and 
for left chest disability.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have  the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


